DETAILED ACTION
Response to Amendment
The amendment and corresponding arguments filed on 5/31/2022 have been entered.  Claims 1-6, 8, 10, 11, 14 16, 17 and 19 have been amended.  No claims have been cancelled or added.  Claims 1-20 are currently pending in this application, with claims 1 and 14 being independent.  This Action is made FINAL.

	
Response to Arguments
Applicant’s argument filed 5/31/2022 with respect to the objection of claim 17 for minor informalities has been fully considered and is persuasive.  The objection is withdrawn.

Applicant’s arguments with respect to the currently pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 11 is objected to for minor informalities and requires the following or other appropriate correction:

In claim 11, line 3, includes the limitation “the the candidate gateways”.  Repeated word “the” should be deleted.	
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-11, 14-16, 17, 18 and 19 are rejected under 35 U.S.C. 102(a1) as being anticipated by Zhao, et al (US PG Publication 2017/0105155), hereafter Zhao.

Regarding claim 1, Zhao teaches a method comprising: 
determining, by a terminal device served by a source gateway and in response to a triggering event, to perform gateway reselection to reselect a gateway for serving the terminal device ([0040] When the ePDG reselection metric satisfies selection condition(s), the UE 110 may reselect to the different ePDG.);
([0031] The UE 110 is connected to an ePDG (a first ePDG) via a first RAT, for example via wireless network 100.  Where the ePDG reselection metric satisfies a selection condition(s), the UE 110 reselect to a different ePDG (a second ePDG). For example, the UE 110 reselect to the different ePDG when the UE 110 moves (for example, to a different geographic location or moves and attaches to a different PLMN or moves between different wireless networks 100));
determining, by the terminal device upon determining to perform the gateway reselection and according to gateway configuration of candidate gateways in a serving domain in which the source gateway is located, a target gateway that is to be used to serve the terminal device
([0039] Initially, a UE 110 is connected to ePDG 218 based on information received by its respective HPLMN. The UE 110 connect to ePDG 218 based on the PLMN that it is currently attached to, for example due to UE mobility. The UE 110 construct a FQDN for configured ePDGs based on a PLMN identifier, based on a tracking area/location area identity, etc. When configured by the HPLMN, the HPLMN provide to the UE a FQDN of an ePDG of the HPLMN, a list of PLMNs and, for each PLMN, an indication of an ePDG. Broadly, the UE 110 use the information associated with the ePDG to construct the FQDN and perform a DNS query to determine the IP address of the selected ePDG. The UE 110 then connect to the ePDG at its respective IP address. The UE 110 is home routed and connects to the PDN gateway 208 of the HPLMN through the ePDG 218
(UE determines to reselect gateway 208 and is home routed, based on tracking area/location, to domain in which the serving/home gateway 218 is located, based on DNS query)); and 
performing, by the terminal device, the gateway reselection by changing from being served by the source gateway to being served by the target gateway
([0031] The UE 110 is connected to an ePDG (a first ePDG) via a first RAT, for example via wireless network 100.  The UE 110 reselect to a different ePDG (a second ePDG) when the UE 110 moves and attaches to a different PLMN or moves between different wireless networks 100).
Regarding claim 2, Zhao teaches the method according to claim 1,
wherein determining, by the terminal device, whether to perform the gateway reselection comprises: 
determining, by the terminal device, to perform the gateway reselection in response to an access network device accessed by the terminal device having changed
([0031] The UE 110 is connected to an ePDG (a first ePDG) via a first RAT, for example via wireless network 100.  Where the ePDG reselection metric satisfies a selection condition(s), the UE 110 reselect to a different ePDG (a second ePDG), for example, when the UE 110 moves and attaches to a different PLMN or moves between different wireless networks 100
(UE reselects, in response to metric satisfying condition, including gateway accessed by the UE being changed from first to second ePDG)).

Regarding claim 3, Zhao teaches he method according to claim 2, 
wherein determining whether to perform the gateway reselection comprises:
when the access network device accessed by the terminal device has changed, determining, by the terminal device, a first gateway from the candidate gateways that the terminal device is to access
([0031] The UE 110 is connected to an ePDG (a first ePDG) via a first RAT, for example via wireless network 100.  Where the ePDG reselection metric satisfies a selection condition(s), the UE 110 reselect to a different ePDG (a second ePDG), for example, when the UE 110 moves and attaches to a different PLMN or moves between different wireless networks 100
[0042] In some aspects, the UE 110 is configured with a list (such as an ePDG reselection evaluation condition list). The UE 110 utilize the list for periodic re-evaluation of the ePDG reselection metric on a conditional basis
(UE reselects, in response to metric satisfying condition, including gateway accessed by the UE being changed from first to second ePDG, the condition applying also to a list of candidate ePDGs)); 
determining, by the terminal device, that the first gateway that the terminal device is to access is different than the source gateway
([0031] Where the ePDG reselection metric satisfies a selection condition(s), the UE 110 reselect to a different ePDG (a second ePDG), for example, when the UE 110 moves and attaches to a different PLMN or moves between different wireless networks 100); and 
determining, by the terminal device in response to the first gateway being different than the source gateway, to perform the gateway reselection
([0031] The UE 110 is connected to an ePDG (a first ePDG) via a first RAT, for example via wireless network 100.  Where the ePDG reselection metric satisfies a selection condition(s), the UE 110 reselect to a different ePDG (a second ePDG), for example, when the UE 110 moves and attaches to a different PLMN or moves between different wireless networks 100
(UE reselects, in response to metric satisfying condition, including gateway accessed by the UE being changed from first to second ePDG)).

Regarding claim 4, Zhao teaches the method according to claim 3,
wherein determining, by the terminal device, the first gateway that the terminal device is to access comprises:
determining, by the terminal device based on location information of the terminal device and the gateway configuration information of the candidate gateways, the candidate gateway closest to the terminal device 
([0041] The UE 110 periodically re-evaluate the ePDG selection conditions (such as the ePDG reselection metric that is based on a currently detected PLMN and a current UE geographical location) to determine whether discovery and selection of a different ePDG is appropriate. For example, the ePDG reselection metric is based on the geographic location of the UE 110. The ePDG reselection metric satisfy a selection condition based on the UE 110 moving a configured distance from the ePDG or from a previous location
[0044] The UE 110 determines or otherwise detect a change of the ePDG selection conditions. Based on the detected change, the UE 110 may determine whether reselection to a different ePDG may be appropriate. For example, the change of the ePDG selection conditions includes the UE 110 being configured with additional or different ePDGs. The UE 110 may perform a DNS query using the changed ePDG selection conditions
(UE reselects the ePDG, based on a current UE geographical location, including the UE 110 moving a configured distance from the ePDG or from a previous location and closer to the re-selected ePDG, and additionally, based on detecting the configuration information that includes the domain information, via the DNS query)); and
selecting the candidate gateway closest to the terminal device as the first gateway that the terminal device is to access
([0041] The UE 110 periodically re-evaluate the ePDG selection conditions (such as the ePDG reselection metric that is based on a currently detected PLMN and a current UE geographical location) to determine whether discovery and selection of a different ePDG is appropriate. For example, the ePDG reselection metric is based on the geographic location of the UE 110. The ePDG reselection metric satisfy a selection condition based on the UE 110 moving a configured distance from the ePDG or from a previous location
(UE reselects the ePDG, based on a current UE geographical location, including the UE 110 moving a configured distance from the ePDG or from a previous location and closer to the re-selected ePDG)).
.	
Regarding claim 5, Zhao teaches the method according to claim 4, 
wherein the gateway configuration information comprises identification information of the candidate gateways and location information of the candidate gateways
([0041] The UE 110 periodically re-evaluates the ePDG selection conditions (such as the ePDG reselection metric that is based on current cell identity.  The ePDG reselection metric satisfy a selection condition based on the UE 110 moving a configured distance from the ePDG or from a previous location
(Reselection metric includes cell identity of gateway and distance, location of reselected gateway relative to UE)).

Regarding claim 6, Zhao teaches the method according to claim 3,
wherein determining, by the terminal device, the first gateway that the terminal device is to access comprises:
sending, by the terminal device, a request message to a domain name server, wherein the request message requests gateway configuration information of the first gateway that the terminal device is to access
([0039] The UE 110 uses the information associated with the ePDG to construct the FQDN and perform a DNS query to determine the IP address of the selected ePDG
(UE sends DNS query to request IP address of the ePDG, which is to be accessed by the UE)); and
receiving, by the terminal device from the domain name server, identification information of the first gateway that the terminal device is to access
([0039] – The UE 110 determines the IP address of the selected ePDG. The UE 110 may then connect to the ePDG at its respective IP address. In the example wireless communications system 200, the UE 110 is home routed and connects to the PDN gateway 208 of the HPLMN through the ePDG 218
(UE receives the IP address of the ePDG that the UE accesses)).

Regarding claim 8, Zhao teaches the method according to claim 1,
wherein determining, by the terminal device, whether to perform the gateway reselection comprises:
determining, by the terminal device based on location information of the terminal device and information about a user plane network element serving the terminal device, a first gateway from the candidate gateways that the terminal device is to access
([0035] The PDN gateway 208 generally allocates dynamic IP addresses and routes user plane packets, policy, quality of service (QoS) control, etc., for the HPLMN
[0039] The UE 110 determines the IP address of the selected ePDG. The UE 110 may then connect to the ePDG at its respective IP address. The UE 110 is home routed and connects to the PDN gateway 208
[0041] The UE 110 periodically re-evaluate the ePDG selection conditions.  The ePDG reselection metric is based on the geographic location of the UE 110
(The UE reselects the gateway, based on the geographic location of the UE and the IP address of the PDN/user plane)); 
determining, by the terminal device, that the first gateway that the terminal device is to access is different than the source gateway
([0031] Where the ePDG reselection metric satisfies a selection condition(s), the UE 110 reselect to a different ePDG (a second ePDG), for example, when the UE 110 moves and attaches to a different PLMN or moves between different wireless networks 100); and 
determining, by the terminal device in response to the first gateway being 
different than the source gateway, to perform the gateway reselection
([0031] The UE 110 is connected to an ePDG (a first ePDG) via a first RAT, for example via wireless network 100.  Where the ePDG reselection metric satisfies a selection condition(s), the UE 110 reselect to a different ePDG (a second ePDG), for example, when the UE 110 moves and attaches to a different PLMN or moves between different wireless networks 100
(UE reselects, in response to metric satisfying condition, including gateway accessed by the UE being changed from first to second ePDG)).

Regarding claim 9, Zhao teaches the method according to claim 8, 
wherein the information about the user plane network element comprises:
an identifier of the user plane network element or location information of the user plane network element
([0035] The PDN gateway 208 routes user plane packets
[0039] The UE 110 determines the IP address of the selected ePDG. The UE 110 may then connect to the ePDG at its respective IP address. The UE 110 is home routed and connects to the PDN gateway 208
 (IP address of the PDN/user plane))).

Regarding claim 10, Zhao teaches the method according to claim 8, 
wherein determining the first gateway that the terminal device is to access comprises:
determining, by the terminal device, the first gateway that the terminal device is to access, based on the location information of the terminal device, the information about the user plane network element, and the gateway configuration information
([0035] The PDN gateway 208 generally allocates dynamic IP addresses and routes user plane packets, policy, quality of service (QoS) control, etc., for the HPLMN
[0039] The UE 110 uses the information associated with the ePDG to construct the FQDN and perform a DNS query to determine the IP address of the selected ePDG. The UE 110 may then connect to the ePDG at its respective IP address. The UE 110 is home routed and connects to the PDN gateway 208
[0041] The UE 110 periodically re-evaluate the ePDG selection conditions.  The ePDG reselection metric is based on the geographic location of the UE 110
(The UE reselects the gateway, based on the geographic location of the UE, the IP address of the PDN/user plane and the domain/configuration information of the gateway)).

Regarding claim 11, Zhao teaches the method according to claim 10, 
wherein:
the gateway configuration information comprises identification information of the candidate gateways, and location information of the candidate gateways
([0041] The UE 110 periodically re-evaluates the ePDG selection conditions (such as the ePDG reselection metric that is based on current cell identity.  The ePDG reselection metric satisfy a selection condition based on the UE 110 moving a configured distance from the ePDG or from a previous location
(Reselection metric includes cell identity of gateway and distance, location of reselected gateway relative to UE)); and
determining the first gateway that the terminal device is to access comprises: 
determining, by the terminal device based on the location information of the terminal device and the information about the user plane network element, the first gateway from the candidate gateways
([0035] The PDN gateway 208 generally allocates dynamic IP addresses and routes user plane packets, policy, quality of service (QoS) control, etc., for the HPLMN
[0039] The UE 110 determines the IP address of the selected ePDG. The UE 110 may then connect to the ePDG at its respective IP address. The UE 110 is home routed and connects to the PDN gateway 208
[0041] The UE 110 periodically re-evaluate the ePDG selection conditions.  The ePDG reselection metric is based on the geographic location of the UE 110
(The UE reselects the gateway, based on the geographic location of the UE and the IP address of the PDN/user plane)); and 
determining, by the terminal device, the target gateway comprises:
when the first gateway that the terminal device is to access is different than the source gateway, using, by the terminal device, the first gateway that the terminal device is to access as the target gateway
([0031] The UE 110 is connected to an ePDG (a first ePDG) via a first RAT, for example via wireless network 100.  Where the ePDG reselection metric satisfies a selection condition(s), the UE 110 reselect to a different ePDG (a second ePDG), for example, when the UE 110 moves and attaches to a different PLMN or moves between different wireless networks 100
(UE reselects, in response to metric satisfying condition, including gateway accessed by the UE being changed from first to second ePDG)).

Regarding claim 14, Zhao teaches 
a communications apparatus comprising: 
a non-transitory memory storage comprising instructions
([0088] UE (see [0086] includes memory 815 that stores computer-readable, computer-executable software including instructions); and
one or more processors in communication with the memory storage, wherein the instructions, when executed by the one or more processors, cause the communications apparatus to perform
([0088] – The memory 815 includes random access memory (RAM) and read only memory (ROM). The memory 815 stores computer-readable, computer-executable software including instructions that, when executed, cause the processor to perform various functions described herein (such as evolved packet data gateway reselection, etc.)): 
determining, in response to a triggering event, whether to perform gateway reselection to reselect a gateway for serving the communications apparatus, the communications apparatus served by a source gateway
([0031] The UE 110 is connected to an ePDG (a first ePDG) via a first RAT, for example via wireless network 100.  Where the ePDG reselection metric satisfies a selection condition(s), the UE 110 reselect to a different ePDG (a second ePDG). For example, the UE 110 reselect to the different ePDG when the UE 110 moves (for example, to a different geographic location or moves and attaches to a different PLMN or moves between different wireless networks 100)); 
determining, upon determining to perform the gateway reselection and according to gateway configuration of candidate gateways in a serving domain in which the source gateway is located, a target gateway that is to be used to serve the communications apparatus
([0039] Initially, a UE 110 is connected to ePDG 218 based on information received by its respective HPLMN. The UE 110 connect to ePDG 218 based on the PLMN that it is currently attached to, for example due to UE mobility. The UE 110 construct a FQDN for configured ePDGs based on a PLMN identifier, based on a tracking area/location area identity, etc. When configured by the HPLMN, the HPLMN provide to the UE a FQDN of an ePDG of the HPLMN, a list of PLMNs and, for each PLMN, an indication of an ePDG. Broadly, the UE 110 use the information associated with the ePDG to construct the FQDN and perform a DNS query to determine the IP address of the selected ePDG. The UE 110 then connect to the ePDG at its respective IP address. The UE 110 is home routed and connects to the PDN gateway 208 of the HPLMN through the ePDG 218
(UE determines to reselect gateway 208 and is home routed, based on tracking area/location, to domain in which the serving/home gateway 218 is located, based on DNS query)); and 
performing the gateway reselection by changing from being served by the source gateway to being served by the target gateway
([0031] The UE 110 is connected to an ePDG (a first ePDG) via a first RAT, for example via wireless network 100.  The UE 110 reselect to a different ePDG (a second ePDG) when the UE 110 moves and attaches to a different PLMN or moves between different wireless networks 100).

Regarding claim 15, Zhao teaches the communications apparatus according to claim 14, wherein the instructions, when executed by the one or more processors, cause the communications apparatus further to perform: 
determining to perform the gateway reselection in response to an access network device accessed by the communications apparatus having changed
([0031] The UE 110 is connected to an ePDG (a first ePDG) via a first RAT, for example via wireless network 100.  Where the ePDG reselection metric satisfies a selection condition(s), the UE 110 reselect to a different ePDG (a second ePDG), for example, when the UE 110 moves and attaches to a different PLMN or moves between different wireless networks 100
(UE reselects, in response to metric satisfying condition, including gateway accessed by the UE being changed from first to second ePDG)).

Regarding claim 16, Zhao teaches the communications apparatus according to claim 15, 
wherein determining whether to perform the gateway reselection comprises: 
when the access network device accessed by the communications apparatus has changed, determining a first gateway from the candidate gateways that the communications apparatus is to access
([0031] The UE 110 is connected to an ePDG (a first ePDG) via a first RAT, for example via wireless network 100.  Where the ePDG reselection metric satisfies a selection condition(s), the UE 110 reselect to a different ePDG (a second ePDG), for example, when the UE 110 moves and attaches to a different PLMN or moves between different wireless networks 100
[0042] In some aspects, the UE 110 is configured with a list (such as an ePDG reselection evaluation condition list). The UE 110 utilize the list for periodic re-evaluation of the ePDG reselection metric on a conditional basis
(UE reselects, in response to metric satisfying condition, including gateway accessed by the UE being changed from first to second ePDG, the condition applying also to a list of candidate ePDGs)); 
determining that the first gateway that the communications apparatus is to access is different than the source gateway
([0031] Where the ePDG reselection metric satisfies a selection condition(s), the UE 110 reselect to a different ePDG (a second ePDG), for example, when the UE 110 moves and attaches to a different PLMN or moves between different wireless networks 100); and
determining, in response to the first gateway being different than the source gateway, to perform the gateway reselection
([0031] The UE 110 is connected to an ePDG (a first ePDG) via a first RAT, for example via wireless network 100.  Where the ePDG reselection metric satisfies a selection condition(s), the UE 110 reselect to a different ePDG (a second ePDG), for example, when the UE 110 moves and attaches to a different PLMN or moves between different wireless networks 100
(UE reselects, in response to metric satisfying condition, including gateway accessed by the UE being changed from first to second ePDG)).

Regarding claim 17, Zhao teaches the communications apparatus according to claim 16,
wherein the instructions, when executed by the one or more processors, cause the communications apparatus further to perform:
sending a request message to a domain name server, requesting information of the first gateway that the communications apparatus is to access
([0039] The UE 110 uses the information associated with the ePDG to construct the FQDN and perform a DNS query to determine the IP address of the selected ePDG
(UE sends DNS query to request IP address of the ePDG, which is to be accessed by the UE)); and 
receiving, from the domain name server, identification information of the first gateway that the communications apparatus is to access
([0039] – The UE 110 determines the IP address of the selected ePDG. The UE 110 may then connect to the ePDG at its respective IP address. In the example wireless communications system 200, the UE 110 is home routed and connects to the PDN gateway 208 of the HPLMN through the ePDG 218
(UE receives the IP address of the ePDG that the UE accesses)).

Regarding claim 18, Zhao teaches the communications apparatus according to claim 14,
wherein the instructions, when executed by the one or more processors, cause the communications apparatus further to perform: 
determining, based on location information of the communications apparatus and information about a user plane network element serving the communications apparatus, a first gateway that the communications apparatus is to access
([0035] The PDN gateway 208 generally allocates dynamic IP addresses and routes user plane packets, policy, quality of service (QoS) control, etc., for the HPLMN
[0039] The UE 110 determines the IP address of the selected ePDG. The UE 110 may then connect to the ePDG at its respective IP address. The UE 110 is home routed and connects to the PDN gateway 208
[0041] The UE 110 periodically re-evaluate the ePDG selection conditions.  The ePDG reselection metric is based on the geographic location of the UE 110
(The UE reselects the gateway, based on the geographic location of the UE and the IP address of the PDN/user plane));
determining that the first gateway that the communications apparatus is to access is different than the source gateway
([0031] Where the ePDG reselection metric satisfies a selection condition(s), the UE 110 reselect to a different ePDG (a second ePDG), for example, when the UE 110 moves and attaches to a different PLMN or moves between different wireless networks 100); and 
determining, in response to the first gateway being different than the source gateway, to perform the gateway reselection
([0031] The UE 110 is connected to an ePDG (a first ePDG) via a first RAT, for example via wireless network 100.  Where the ePDG reselection metric satisfies a selection condition(s), the UE 110 reselect to a different ePDG (a second ePDG), for example, when the UE 110 moves and attaches to a different PLMN or moves between different wireless networks 100
(UE reselects, in response to metric satisfying condition, including gateway accessed by the UE being changed from first to second ePDG)).

Regarding claim 19, Zhao teaches the communications apparatus according to claim 18, wherein the instructions, when executed by the one or more processors, cause the communications apparatus further to perform: 
determining, based on the location information of the communications apparatus and the information about the user plane network element, the first gateway from the candidate gateways
([0035] The PDN gateway 208 generally allocates dynamic IP addresses and routes user plane packets, policy, quality of service (QoS) control, etc., for the HPLMN
[0039] The UE 110 determines the IP address of the selected ePDG. The UE 110 may then connect to the ePDG at its respective IP address. The UE 110 is home routed and connects to the PDN gateway 208
[0041] The UE 110 periodically re-evaluate the ePDG selection conditions.  The ePDG reselection metric is based on the geographic location of the UE 110
(The UE reselects the gateway, based on the geographic location of the UE and the IP address of the PDN/user plane)); and 
when the first gateway that the communications apparatus is to access is different than the source gateway, using the first gateway as the target gateway
([0031] The UE 110 is connected to an ePDG (a first ePDG) via a first RAT, for example via wireless network 100.  Where the ePDG reselection metric satisfies a selection condition(s), the UE 110 reselect to a different ePDG (a second ePDG), for example, when the UE 110 moves and attaches to a different PLMN or moves between different wireless networks 100
(UE reselects, in response to metric satisfying condition, including gateway accessed by the UE being changed from first to second ePDG)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, in view of Edge, et al (US PG Publication 2017/0005914), hereafter Edge.
			
Regarding claim 7, Zhao teaches the method according to claim 6.
Zhao does not teach
wherein the request message comprises location information of the terminal device.
In the same field of endeavor, Edge teaches the limitations not taught by Zhao, including
wherein the request message comprises location information of the terminal device
([0041] - The UE 110-a construct the second FQDN format by using the identity of the tracking area/location area in which it is located which include the MCC ID and MNC ID
[0042] - In addition, the UE 110-a select the second FQDN format if the UE 110-a attempts to select an ePDG 240 for a PLMN in which the UE is registered, and the UE 110-a is configured to use for this PLMN the Tracking/Location Area Identity FQDN, and the UE 110-a knows the tracking area identity (TAI) or location area identity (LAI) of the area in which the UE 110-a is located
(UE includes location information (LAI) within the second format FQDN, the  second format FQDN including, as shown in [0041], the MCC ID and MNC ID that were used during the DNS query (see DNS query of [0040] that shows the MCC ID and MNC ID of DNS query))).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhao, which includes a UE reselecting to a gateway, to include Edge’s teaching of a UE reselecting to a gateway by sending a request to a DNS server, including location information of a UE, for the benefit of enabling preferential access by a UE to a particular network when roaming, even when the particular network does not provide cellular access at the current UE location (see [0046]).

Regarding claim 12, Zhao teaches the method according to claim 8,
wherein determining the first gateway that the terminal device is to access comprises: 
sending, by the terminal device, a request message to a domain name server, wherein the request message requests information of the first gateway that the terminal device is to access
([0039] The UE 110 uses the information associated with the ePDG to construct the FQDN and perform a DNS query to determine the IP address of the selected ePDG
(UE sends DNS query to request IP address of the ePDG, which is to be accessed by the UE)).
 Zhao does not teach
the request message comprises the location information of the terminal device and user plane information; and
receiving, by the terminal device from the domain name server, identification information of the first gateway that the terminal device is to access.
	
In the same field of endeavor, Edge teaches the Limitations not taught by Zhao, including
the request message comprises the location information of the terminal device and user plane information
([0028] - The UE 110 referred to as a Secure User Plane Location (SUPL) Enabled Terminal (SET)
[0041] - The UE 110-a construct the second FQDN format by using the identity of the tracking area/location area in which it is located which include the MCC ID and MNC ID
[0042] - In addition, the UE 110-a select the second FQDN format if the UE 110-a attempts to select an ePDG 240 for a PLMN in which the UE is registered, and the UE 110-a is configured to use for this PLMN the Tracking/Location Area Identity FQDN, and the UE 110-a knows the tracking area identity (TAI) or location area identity (LAI) of the area in which the UE 110-a is located
(UE, which can be a user plane device (see [0028]), includes location information (LAI) within the second format FQDN, the  second format FQDN including, as shown in [0041], the MCC ID and MNC ID that were used during the DNS query (see DNS query of [0040] that shows the MCC ID and MNC ID of DNS query))); and
receiving, by the terminal device from the domain name server, identification information of the first gateway that the terminal device is to access
([0040] – The UE 110-a then obtain the IP address for the ePDG 240 using the FQDN so constructed in a domain name server (DNS) query. The UE 110-a then access the VPLMN 204 EPC
(UE receives the requested IP address of the ePDG gateway, from which it access the ePDG gateway)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhao, which includes a UE reselecting to a gateway, to include Edge’s teaching of a UE reselecting to a gateway by sending a request to a DNS server, for the benefit of 
enabling preferential access by a UE to a particular network when roaming, even when the particular network does not provide cellular access at the current UE location (see [0046]).

Regarding claim 20, Zhao teaches communications apparatus according to claim 18, 
wherein the instructions, when executed by the one or more processors, cause the communications apparatus further to perform: 
sending a request message to a domain name server, wherein the request message requests information of the first gateway that the communications apparatus is to access
([0039] The UE 110 uses the information associated with the ePDG to construct the FQDN and perform a DNS query to determine the IP address of the selected ePDG
(UE sends DNS query to request IP address of the ePDG, which is to be accessed by the UE)).

Zhao does not teach
the request message comprises the location information of the communications apparatus and user plane information; and
receiving, from the domain name server, identification information of the first gateway that the communications apparatus is to access.

In the same field of endeavor, Edge teaches the Limitations not taught by Zhao, including
the request message comprises the location information of the communications apparatus and user plane information
([0028] - The UE 110 referred to as a Secure User Plane Location (SUPL) Enabled Terminal (SET)
[0041] - The UE 110-a construct the second FQDN format by using the identity of the tracking area/location area in which it is located which include the MCC ID and MNC ID
[0042] - In addition, the UE 110-a select the second FQDN format if the UE 110-a attempts to select an ePDG 240 for a PLMN in which the UE is registered, and the UE 110-a is configured to use for this PLMN the Tracking/Location Area Identity FQDN, and the UE 110-a knows the tracking area identity (TAI) or location area identity (LAI) of the area in which the UE 110-a is located
(UE, which can be a user plane device (see [0028]), includes location information (LAI) within the second format FQDN, the  second format FQDN including, as shown in [0041], the MCC ID and MNC ID that were used during the DNS query (see DNS query of [0040] that shows the MCC ID and MNC ID of DNS query))); and
receiving, from the domain name server, identification information of the first gateway that the communications apparatus is to access
([0040] – The UE 110-a then obtain the IP address for the ePDG 240 using the FQDN so constructed in a domain name server (DNS) query. The UE 110-a then access the VPLMN 204 EPC
(UE receives the requested IP address of the ePDG gateway, from which it access the ePDG gateway)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhao, which includes a UE reselecting to a gateway, to include Edge’s teaching of a UE reselecting to a gateway by sending a request to a DNS server, for the benefit of 
enabling preferential access by a UE to a particular network when roaming, even when the particular network does not provide cellular access at the current UE location (see [0046]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao, in view of Lim, et al (US PG Publication 2007/0116011), hereafter Lim.

Regarding claim 13, Zhao teaches the method according to claim 1. 
Zhao does not teach
wherein performing, by the terminal device, the gateway reselection comprises: 
sending, by the terminal device, a registration update request to the target gateway, wherein the registration update request comprises a mobility registration update type.

In the same field of endeavor, Lim teaches the limitations not taught by Zhao, including
wherein performing, by the terminal device, the gateway reselection comprises: 
sending, by the terminal device, a registration update request to the target gateway, wherein the registration update request comprises a mobility registration update type
([0016] - The new gateway receives a RAU request message from the UE, when the UE moves from an old subnet managed by an old gateway to a new subnet managed by the new gateway.  The new gateway determines whether the UE will reuse an old IP address in the new subnet, referring to an indication included in the RAU request message. The new gateway registers the old IP address in a routing table for the UE so that the old IP address can be used in the new subnet
(UE sends a RAU update request to the new gateway updating that the UE moved to area of new gateway, where the RAU includes an old IP address that is registered by the new gateway)).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Zhao, which includes a UE reselecting to a gateway, to include Lim’s teaching of a UE reselecting to a gateway, by performing a registration update, for the benefit of allocating radio resources, when the UE moves to a new network (see [0016]).





Conclusion

Citation of Pertinent Prior Art not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rommer, et al (US PG Publication 2018/0132101), hereafter Rommer, teaches selecting a gateway, based on transmitting, to a DNS server, a constructed domain name.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 7:30 am and 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.






 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/Examiner, Art Unit 2641




/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641